J-S11006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    CURTIS ADRIAN WALK

                             Appellant                No. 1202 WDA 2019


                  Appeal from the Order Entered July 11, 2019
                 In the Court of Common Pleas of Blair County
               Criminal Division at No.: CP-07-CR-0001314-2008


BEFORE: STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                             FILED: May 26, 2021

        Appellant Curtis Adrian Walk pro se appeals from the July 11, 2019 order

of the Court of Common Pleas of Blair County (“PCRA court”), which dismissed

for want of jurisdiction his self-styled “Application to Suspend Act 84

Deductions During Litigation of PCRA Petition Due to Material Change in

Defendant’s Financial Circumstances Since Sentencing” (the “Petition”). Upon

review, we vacate and remand with instructions.

        The facts and procedural history of this case are undisputed. Briefly,

while imprisoned for sexually abusing a minor and committing multiple drug

offenses, Appellant, on March 27, 2019, pro se filed the Petition in the trial




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S11006-21



court, requesting the cessation of Act 841 deductions by the DOC based on an

alleged material change in his financial condition. On July 11, 2019, the trial

court denied the Petition, concluding that it lacked jurisdiction and that

jurisdiction exclusively was vested in the Commonwealth Court. Appellant pro

se appealed. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Appellant presents three issues for our review.

       I.     Does this Honorable Court have jurisdiction over this
              appeal?

       II.    Did the lower court have jurisdiction to entertain a request
              to stay collection of fines and costs it had ordered in one
              case where those deductions are now adversely affecting
              and substantially impeding the indigent prisoner’s ability to
              litigate his PCRA petition pro se and present the merits of
              his claims to the lower court in another?

       III.   Should the lower court hold a hearing to determine whether
              there has in fact been a material change in the pro se PCRA
              petitioner’s financial condition since sentencing in this
              matter?


Appellant’s Brief at 4 (unnecessary capitalizations omitted).

       The crux of this appeal is whether the trial court had jurisdiction over

the Petition.2 This Court addressed the issue of subject matter jurisdiction as

raised here in Commonwealth v. Danysh, 833 A.2d 151 (Pa. Super. 2003).

There, the trial court denied an inmate’s petition to cease Act 84 deductions

____________________________________________


1 “Act 84 deductions” refers to those made by the Department of Corrections
(the “DOC”) pursuant to Section 9728(b)(5) of the Sentencing Code, 42 Pa.
C.S.A. § 9728(b)(5).
2Given our disposition below, we need not address Appellant’s specific issues
on appeal.

                                           -2-
J-S11006-21



from his inmate account, finding the 20% deduction a “reasonable amount.”

Id. at 152. On appeal, we raised the issue of subject matter jurisdiction sua

sponte, recognizing that the Commonwealth Court has original jurisdiction

over various classes of cases, including civil suits against government actors.

Id.    Danysh’s action was a civil action “against the Commonwealth

government, as DOC falls within the jurisdictional statute’s definition of that

term.” Id. at 153 (citation omitted). Therefore, “Danysh should have brought

his petition as a petition for review of a governmental determination under

the Commonwealth Court’s original jurisdiction.”         Id. (citation omitted).

“Because Commonwealth Court had exclusive original jurisdiction, the court

of common pleas lacked subject matter jurisdiction and its order was void.”

Id. at 154. See also Commonwealth v. Jackson, 858 A.2d 627 (Pa. Super.

2004) (en banc) (trial court properly determined it lacked jurisdiction over a

prisoner’s petition to stop Act 84 deductions). Thus, we agree with the trial

court’s conclusion that it lacked jurisdiction over the Petition.3


____________________________________________


3We agree with Appellant that we may exercise jurisdiction over this appeal.
As we explained in Danysh,

       Although the court of common pleas lacked subject matter
       jurisdiction, we have appellate jurisdiction since this is an appeal
       from a final order. Our appellate jurisdiction is properly from final
       orders, see Pa.R.A.P. 341(a), and even though the common pleas
       court lacked jurisdiction, its order was still final because it
       “dispose[d] of all claims and of all parties.” Pa.R.A.P. 341(b)(1).


Id. at 152 n.1.


                                           -3-
J-S11006-21



       Despite our conclusion that the trial court lacked jurisdiction, we still are

constrained to vacate its order because it failed to transfer the Petition to the

Commonwealth Court, which has exclusive jurisdiction over the matter raised

in the Petition.4 Section 5103 of the Judicial Code provides in pertinent part:

       (a) General rule.--If an appeal or other matter is taken to or
       brought in a court or magisterial district of this Commonwealth
       which does not have jurisdiction of the appeal or other matter, the
       court or magisterial district judge shall not quash such appeal or
       dismiss the matter, but shall transfer the record thereof to the
       proper tribunal of this Commonwealth, where the appeal or other
       matter shall be treated as if originally filed in the transferee
       tribunal on the date when the appeal or other matter was first
       filed in a court or magisterial district of this Commonwealth. A
       matter which is within the exclusive jurisdiction of a court or
       magisterial district judge of this Commonwealth but which is
       commenced in any other tribunal of this Commonwealth shall be
       transferred by the other tribunal to the proper court or
       magisterial district of this Commonwealth where it shall be treated
       as if originally filed in the transferee court or magisterial district
       of this Commonwealth on the date when first filed in the other
       tribunal.


42 Pa.C.S.A. § 5103(a) (emphasis added). In McNair v. Owens, 576 A.2d

95 (Pa. Cmwlth. 1990),5 the Commonwealth Court held that where a prisoner

seeks relief for a claim of incorrect calculation by the DOC, it is an action in

the Commonwealth Court’s original jurisdiction and thus, the trial court should

not have dismissed the petition, but rather transferred the matter to the

____________________________________________


4 See 42 Pa.C.S.A. § 761(a) (granting the Commonwealth Court original
jurisdiction over civil suits against statewide government actors).
5We are not bound by the decisions of our sister Commonwealth Court, but
such decisions may furnish persuasive authority. Petow v. Warehime, 996
A.2d 1083, 1088 n. 1 (Pa. Super. 2010).

                                           -4-
J-S11006-21



Commonwealth Court. McNair, 576 A.2d at 98. Accordingly, we vacate the

trial court’s order and remand the matter to the trial court with instruction to

transfer the Petition to the Commonwealth Court.

      Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                                     -5-